DETAILED ACTION
Prosecution History
This action is in response to the IDS filed on 18 August, 2022.
Claims 263, 264, 266 and 268 - 282 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer medium for predicting post-discharge risk, where the claims, in combination with other recited features, includes analyzing video frames using a trained machine learning model to identify a specific intraoperative event, and to predict an outcome after discharge based on the event and historical information stored as a hypergraph, where the hypergraph connects events and outcomes with an edge that indicates a probability of the outcome occurring after discharge.
The claims recite an abstract mental process. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the machine learning process is configured to generate a model for identifying intraoperative events and decision junctions in video frames using training data according to a specific statistical functionality (i.e. logistic or linear regression, artificial neural network, etc.), and relying on particular inputs (e.g. video footage known to be associated with intraoperative events and decision junctions together with labels indicating locations in the footage). Hence, as with the incorporation of particular “rules” in the claims of McRO, the specific operations and inputs employed by the recited machine learning process in generating a video analysis model impose meaningful limits to the claims beyond any judicial exception. When the claims are considered as a whole, including the series of orchestrated steps requiring specific interoperation of hardware and specially configured computing modules that generate models and identifies events, the alleged ineligible subject matter is integrated into a practical application. (Ex Parte Donovan PTAB 2017-005993)
The most remarkable prior art of record is as follows:
Grantcharov: U.S. Publication Number 2017/0249432 A1
Barsoum et al: U.S. Publication Number 2013/0132117 A1
Venkataraman et al: U.S. Publication Number 2019/0362834 A1
Barral et al: U.S. Publication Number 2018/0065248 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                          
Date: 23 August, 2022